  Case 20-40897        Doc 45    Filed 07/23/20 Entered 07/23/20 09:14:29
                                   Document     Page 1 of 1                       EOD
                                                                                    Desc Main

                                                                                  07/23/2020
                      IN THE UNITED STATES BANKRUPTCY COURT
                         FOR THE EASTERN DISTRICT OF TEXAS
                                 SHERMAN DIVISION

IN RE:                                           §
                                                 §
KAVIN SAENGMANEE AND                             §     CASE NO. 20-40897
VARANGKANA PATTRAYANOND,                         §        (Chapter 7)
                                                 §
DEBTORS                                          §

           ORDER ON EMERGENCY MOTION TO IMPOSE STAY
          AS TO FORMER ESTATE PROPERTY AND MOTION TO
       REQUIRE COURT APPROVAL OF ANY SUBSEQUENT SALE OF
  PROPERTY KNOWN AS 3502 STANFORD STREET, GREENVILLE, TEXAS 75401

         On the 21st day of July, 2020, came on for hearing the Emergency Motion to Impose Stay as

to Former Estate Property and Motion to Require Court Approval of any Subsequent Sale of

Property Known as 3502 Stanford Street, Greenville, Texas 75401 (“Motion”) (Docket #34) filed by

AmeriHome Mortgage Company, LLC (“AmeriHome”). Counsel for AmeriHome and Christopher J.

Moser, Trustee (“Trustee”) appeared at the hearing and argued the merits of the Motion. The Court

after considering the evidence and arguments of counsel denies the Motion. IT IS THEREFORE,

         ORDERED that for the reasons stated on the record the Court denies the Motion.


                                                     Signed on 7/23/2020

                                                                                   SR
                                        HONORABLE BRENDA T. RHOADES,
                                        UNITED STATES BANKRUPTCY JUDGE




                                            Page 1 of 1
